Name: Council Implementing Regulation (EU) 2015/961 of 22 June 2015 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  international affairs;  civil law
 Date Published: nan

 23.6.2015 EN Official Journal of the European Union L 157/20 COUNCIL IMPLEMENTING REGULATION (EU) 2015/961 of 22 June 2015 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/ 2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) One person should be removed from the list of natural and legal persons, entities or bodies subject to restrictive measures as set out in Annex II to Regulation (EU) No 36/2012. (3) Annex II to Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 June 2015. For the Council The President F. MOGHERINI (1) OJ L 16, 19.1.2012, p. 1. ANNEX The name of the following person and the related entry are deleted from the list set out in Annex II to Regulation (EU) No 36/2012: A. Persons 12. Fawwaz ( ) Al-Assad ( )